MEMORANDUM ***
Angel Meza-Flores contends that the district court procedurally erred by failing to consider the 18 U.S.C. § 3553(a) sen*603tencing factors other than deterrence, by improperly considering the cost of prosecution at sentencing, and by improperly considering what the “community” would regard as an appropriate sentence. The record belies these contentions. The district court adequately considered the section 3558(a) factors, and its passing mention of the cost of prosecution was, in context, an explanation of the specific need for deterrence in this case. Similarly, the district court’s reference to the views of the “community” was a permissible illustration of the need to impose a longer sentence than Meza-Flores had received for his recent previous illegal reentry conviction, in view of his illegal reentry within a few months of his deportation.
Meza-Flores also contends that his above-Guidelines sentence is substantively unreasonable. In light of the section 3553(a) sentencing factors and the totality of the circumstances, including the recency of Meza-Flores’s prior illegal reentry conviction and the concomitant need for enhanced deterrence, the sentence is substantively reasonable. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007); see also United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.